RESOLUTION OF THE SHAREHOLDERS

 

OF

 

FOREVER ZEN LTD.

 

 

The following is a true copy of the resolution duly adopted by the Majority of
the Shareholders of the Corporation at a special meeting, notice to this meeting
having been waived, held this 11th day of November, 2013

 

WHEREAS there has been presented to and considered by this meeting a Motion to
effectuate and elect a new Board of Directors of the Company;

 

NOW THEREFORE BE IT RESOLVED that the majority of shareholders having considered
this matter, and having opened the floor to all those who voice a preference in
the issue and pursuant to NRS 78.320, have overwhelmingly decided and RESOLVED
that we have elected:

 

ALAN CHEN, Director, CEO

 

Mr. Chen, has been nominated and has accepted his position of DIRECTOR of the
Company.

 

Said Motion is hereby passed and the corporate books, records and the Company
shall file this Resolution in the corporate records.

 

 

 Dated: November 11th, 2013

 



/s/ Alan Chen  

Alan Chen, Director, Pioneer Media Investments Co

on behalf of the Majority Shareholders

 

 



 

 